67 So.3d 282 (2011)
Richard ROBERTS, Individually and as Personal, etc., Appellant,
v.
T.D.T., INC. and Jason Tubbs, Appellee.
No. 5D09-1942.
District Court of Appeal of Florida, Fifth District.
April 1, 2011.
*283 Richard A. Staggard, of Farah & Farah, P.A., Jacksonville, for Appellant.
Candy L. Messersmith and David B. Shelton, of Rumberger, Kirk & Caldwell, A Professional Association, Orlando, for Appellee.
PER CURIAM.
Richard Roberts ["Roberts"], as personal representative of the estate of Keith Roberts, appeals a final judgment rendered pursuant to a jury verdict awarding Roberts and his wife each $15,000 for past pain and suffering, but nothing for future pain and suffering. Roberts also appeals the denial of his motion for additur or, in the alternative, motion for new trial. On appeal, Roberts argues that the jury award of zero future noneconomic damages was against the manifest weight of the evidence and that a series of erroneous rulings by the lower court deprived Roberts of a fair trial. We affirm.
After examining the testimony and evidence admitted at trial, we see no reversible error on the damages issue. Nor do we find that the trial court reversibly erred in the evidentiary issues raised on appeal or the complaint about statements made by defense counsel during opening or closing argument. The failure to allow substitution of the plaintiff's liability expert at the eleventh hour was not, under the circumstances, an abuse of discretion.
AFFIRMED.
MONACO, C.J., GRIFFIN and TORPY, JJ., concur.